DETAILED ACTION

1.	Claims 1-5 and 7-20 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
3.	Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-5 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarar et al (herafter Zarar)(US Pub. 2020/0159812) in view of Arakawa et al (hereafter Arakawa)(US Pub. 2019/0266217) and Song (US Pub. 2011/0307685).
	Zarar and Arakawa were cited in the previous office dated  04/19/2021.

7.	As to claim 1, Zarar discloses an apparatus to facilitate acceleration of matrix multiplication operations ([0014]-[0015] accelerate DNN’s, matrix multiplications), comprising: 
a systolic array including matrix multiplication hardware to perform multiply-add operations on received matrix data comprising data from a plurality of input matrices ([0015] systolic array for matrix multiplications, [0016]-[0017] MAC computations, matrix addition); and 
sparse matrix acceleration hardware to detect zero values in the matrix data and perform one or more optimizations on the matrix data to reduce multiply-add operations to be performed by the matrix multiplication hardware ([0019]-[0022] and [0077]-[0078], power consumption also decreased).


However, Arakawa discloses wherein the sparse matrix acceleration hardware optimizing the matrix data comprises swapping rows in each of a plurality of input matrices to achieve a maximum number of adjacent rows having a predetermined threshold zero values ([0044], [0055]-[0056] and [0088] swapping rows and columns).

9..	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify the teaching of Zarar by incorporating the row swapping as in Arkawa, for the benefit of more efficient matrix multiplication processing (Arkawa [0003]-[0007]).

10.	The combination of Zarar and Arkawa does not explicitly disclose the swapping is in each of a plurality of sub-matrices and to achieve a maximum number of adjacent rows having a predetermined threshold zero values.
	However, Song discloses the swapping is in each of a plurality of sub-matrices and to achieve a maximum number of adjacent rows having a predetermined threshold zero values ([0047] elements assigned as part of a sub-matrix ([0055]-[0056] and [0058], predetermined threshold adjusted based on comparison of reordered columns; [0095] values can be swapped).  



12.	As to claim 2, the combination of Zarar, Arkawa, and Song discloses wherein the sparse matrix acceleration hardware detects zeroes within the received matrix data by comparing each matrix value with a zero value (Zarar [0058], data value compared to default (zero) value).

13.        As to claims 3 and 18, the combination of Zarar, Arkawa, and Song discloses discloses 	comprising compression hardware to compress the matrix data (Zarar [0004] compression encoded matrix).

14.	As to claims 4 and 19, the combination of Zarar, Arkawa, and Song discloses discloses compressing the matrix data comprises generating packed matrix data by removing zero values from the matrix data and generating an indicator vector to identify the location of the zero values in the packed matrix data. (Zarar [0075]).

15.	As to claims 5 and 20, the combination of Zarar, Arkawa, and Song discloses discloses wherein the sparse matrix acceleration hardware receives the compressed matrix data and identifies the zero values in the compressed matrix data based on the indicator vector (Zarar [0019]-[0020], [0034], and [0048]).

16.	As to claims 7, 8, and 16, the combination of Zarar, Arkawa, and Song discloses wherein the sparse matrix acceleration hardware optimizing the matrix data further comprises swapping rows in each of a plurality of sub- matrices of a second of the plurality of input matrices to add to results of a multiplication operation of the first matrix and a third of the plurality of input matrices and wherein the sparse matrix acceleration hardware optimizing the matrix data further comprises performing a reverse swapping on an output matrix. (Arkawa [0044], [0055]-[0056] and [0088] and Song 0055]-[0056] and [0058] and [0095]). 

17.	As to claims 9-11 and 15, the combination of Zarar, Arkawa, and Song discloses wherein the sparse matrix acceleration hardware optimizing the matrix data further comprises performing row adjustments in the first matrix wherein performing the row adjustments comprises shifting all non-zero values of a row having more than the predetermined number of zero values and wherein performing the row adjustments comprises combining adjacent rows having more than the predetermined number of zero values. (Zarar [0069]).

18.	As to claim 12, the combination of Zarar, Arkawa, and Song discloses wherein the matrix multiplication hardware comprises a systolic multiplier, including:  91a first set of first in first out (FIFO) buffers to store data in the first input matrix; a second set of FIFO buffers to store data in the second input matrix; a plurality of processing elements (PEs), each coupled to receive data from at least one of the first set of FIFO buffers and 

19.	As to claims 13 and 17, the claims are rejected for similar reasons as claim 1 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182